     3:20-cv-04387-MGL-SVH           Date Filed 02/03/21   Entry Number 11      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

,                                              )                C/A No.: -SVH
                                               )
                        Plaintiff,             )
                                               )
    vs.                                        )
                                               )               D ISCOVERY R EPORT
,                                              )
                                               )
                        Defendants.            )
                                               )
                                               )

       Pursuant to the court’s directive, the parties have consulted and provide the
following report on the status of discovery in this matter:

1.        The discovery deadline set out in the scheduling order is ________.

2.        The parties have completed the following discovery to date:
          a.            recitation of written discovery completed (date discovery served,
                        date responded to).
          b.            Depositions taken (include names of fact and expert witness
                        depositions and dates depositions taken)

3.        The parties have the following discovery to complete:
          a.            recitation of written discovery to be completed (date discovery
                        served/to be served, date responses due/anticipated).
          b.            Depositions to be taken (include names of fact and expert witness
                        depositions noticed and to be scheduled)

4.        Other information on status and progress of discovery (if applicable).

5.        Choose one:
          1.          The parties anticipate they will be able to complete discovery by the
                      deadline set forth in the scheduling order.
          2.          The parties do not anticipate they will be able to complete discovery
                      by the deadline set forth in the scheduling order and will submit a
                      motion to amend the scheduling order in compliance with Local
                      Civil Rule 6.01 prior to the expiration of the discovery deadline.
   3:20-cv-04387-MGL-SVH     Date Filed 02/03/21   Entry Number 11   Page 2 of 2




Plaintiff(s)                                Defendant(s)

_______________________________             _______________________________
Signature of Plaintiff’s Counsel            Signature of Defendant’s Counsel

_______________________________             _______________________________
Printed Name of Plaintiff’s Counsel         Printed Name of Defendant’s Counsel
and Party Represented                       and Party Represented

Dated: _________________________            Dated: ________________________
